Motion Denied and Order filed December 10, 2021.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00550-CV
                                  ____________

                   JOSEPH CLAUDE HENRY, Appellant

                                        V.

               MEGAN ANN WHITLOCK-HENRY, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-52332

                                    ORDER

      On October 22, 2021, this court ordered a stay of specific provisions of the
trial court’s protective order. Appellee has filed a motion to lift the stay of the
following provision:

      • Appellant shall sell or surrender to the Harris County Sheriff’s
      Office any and all firearms or ammunition possessed by him no later
      than ten (10) days following execution of the final protective order.
A response has been filed.
      Our order stayed only the requirement to sell or surrender the firearms to the
Sheriff’s Office. The stay does not prevent the trial court from entering any further
orders regarding firearms. Accordingly, the motion is denied.



                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2